Continuation Sheet

Proposed amendments change the scopes of the previously presented claims.  In the search during time allotted under AFCP 2.0, relevant references are found that teaches the new limitations introduced in the currently amended claims directed towards the step of “determining that beam failure occurs on a primary cell (PCell) configured for an electronic device when a subset of serving control channels fails, the PCell being configured with the serving control channels to communicate with a network, a number of the subset of the serving control channels being less than a number of the serving control channels”.  New found reference include Yuan (US 2020/0244337), which discloses declaring beam failure when a subset of serving control channels fail in paragraph [0003]; Kang (US 2020/0274606) discloses similar features in paragraph [0665].  Jeon (US 2019/0253986) discloses detecting beam failure by detecting control channels and any other downlink or uplink channels in a PCell in paragraph [0581].  Based on the finding in the newly cited references and the previously cited references, the currently proposed claims are not found to be allowable and an advisory action is issued herein.

/JUTAI KAO/           Primary Examiner, Art Unit 2473